THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Eric G. Fosmire, Respondent.

            Appellate Case No. 2016-001469


                              Opinion No. 27657 

                Submitted August 9, 2016 – Filed August 24, 2016 



                            PUBLIC REPRIMAND


            Lesley M. Coggiola, Disciplinary Counsel, and Kelly B.
            Arnold, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Eric G. Fosmire, Pro Se.



PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
a confidential admonition or public reprimand. As a condition of discipline,
respondent agrees to complete the Legal Ethics and Practice Program Ethics
School within nine months of being sanctioned. We accept the Agreement and
issue a public reprimand. The facts, as set forth in the Agreement, are as follows.

                                       Facts

An insurance company retained respondent to represent the company's insureds in
a case related to an automobile accident involving the insureds. At the time,
respondent was an associate in a large law firm, but later opened a solo practice.
The insurance company transferred the automobile case, as well as other pending
files, to respondent. Opposing counsel in the automobile case made a settlement
demand of $750,000.

At the same time, respondent was falling behind on his case reporting to the
insurance company. For nearly a year, respondent failed to maintain reasonable
communications with the insurance company by not submitting case assessment
reports related to the automobile case.

Respondent settled the automobile case for $200,000 without the insurance company's
authorization or knowledge, which respondent admits. He believed the settlement
to be in the insureds' best interests, based on the totality of the circumstances,
including the plaintiff's increased medical damages. The settlement amount was
within the insurance company's policy limits.

Approximately three to four weeks later, opposing counsel contacted respondent to
determine the status of the settlement check. Respondent admits he was not honest
with counsel, informing counsel that respondent did not know why the check had
not been received, that there was no explanation for a delay, and that he would get
in touch with the insurance company to expedite the settlement process. However,
respondent did not communicate the unauthorized settlement to the insurance
company at the time.

In the next month, opposing counsel filed a breach of contract action against the
insurance company, which was the first notice the insurance company had of the
settlement. Respondent admitted his actions to the insurance company, after which
the company terminated respondent as counsel in the automobile case and the other
cases it had pending with respondent. Respondent cooperated with the transfer of
the cases to other counsel. He also cooperated with the disciplinary investigation
into the matter.

                                       Law

Respondent admits he has violated the following Rules of Professional Conduct,
Rule 407, SCACR: Rule 1.2(a)(a lawyer must abide by a client's decisions
concerning the objectives of representation and consult with the client as to the
means by which they are to be pursued, and may take such action on behalf of the
client as is impliedly authorized to carry out the representation; a lawyer shall
abide by a client's decision whether to make or accept an offer of settlement of a
matter); Rule 1.3 (a lawyer shall act with reasonable diligence and promptness in
representing a client); Rule 1.4 (requiring a lawyer to communicate with clients);
and Rule 8.4(d)(it is professional misconduct for a lawyer to engage in conduct
involving dishonesty, fraud, deceit or misrepresentation). Respondent also admits
these violations constitute a ground for discipline under Rule 7(a)(1), RLDE, Rule
413 (it shall be a ground for discipline for a lawyer to violate or attempt to violate
the Rules of Professional Conduct or any other rules of this jurisdiction regarding
professional conduct of lawyers).

                                     Conclusion

We find respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand respondent for his misconduct.

PUBLIC REPRIMAND.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.